          Case 4:20-cv-01150-LPR Document 7 Filed 12/02/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

 TEDDY LEE CANTRELL, JR                                                          PLAINTIFF
 #169872

 v.                              Case No. 4:20-cv-01150-LPR



 TIM RYLES, et al.                                                            DEFENDANTS

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED WITHOUT PREJUDICE. This dismissal counts

as a “strike” for purposes of 28 U.S.C. § 1915(g). Pursuant to 28 U.S.C. § 1915(a)(3), the Court

certifies that an in forma pauperis appeal of this Judgment or the accompanying Order would not

be taken in good faith.

       IT IS SO ADJUDGED this 2nd day of December 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
